         Case 1:18-cv-11273-LLS Document 1 Filed 12/04/18 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE     FUND,      ANNUITY      FUND,
 APPRENTICESHIP, JOURNEYMAN RETRAINING, 18 CV _____________
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY DISTRICT COUNCIL OF
 CARPENTERS RELIEF AND CHARITY FUND, and
                                           COMPLAINT
 THE NEW YORK CITY AND VICINITY CARPENTERS
 LABOR-MANAGEMENT CORPORATION,

                                                     Plaintiffs,

                           -against-

 THE EXHIBIT COMPANY, INC.,

                                                   Defendants.

         Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for

their Complaint, respectfully allege as follows:

                             PRELIMINARY STATEMENT

         1.     This is a civil action pursuant to sections 502(a)(3) and 515 of the Employee

Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1145 (“ERISA”),

and section 301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185

(“LMRA”), to recover delinquent employer contributions to a group of employee benefit

plans.

                             JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

and1332, and 29 U.S.C. §§ 185 and 1132(e)(1).

         3.     Venue is proper in this judicial district pursuant to 29 U.S.C. § 1132(e)(2)

because the Funds (as defined below) reside or may be found in this district.
       Case 1:18-cv-11273-LLS Document 1 Filed 12/04/18 Page 2 of 6



                                     THE PARTIES

       4.      Plaintiff Trustees of the New York City District Council of Carpenters

Pension, Welfare, Annuity, Apprenticeship, Journeyman Retraining and Educational and

Industry Funds (the “ERISA Funds”) are employer and employee trustees of

multiemployer labor-management trust funds organized and operated in accordance with

ERISA. The Trustees are fiduciaries of the ERISA Funds within the meaning of section

3(21) of ERISA, 29 U.S.C. § 1002(21). The ERISA Funds maintain their principal place

of business at 395 Hudson Street, New York, New York 10014.

       5.      Plaintiff Trustees of the New York City District Council of Carpenters

Relief and Charity Fund (the “Charity Fund”) are Trustees of a charitable organization

established under section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3).

The Charity Fund maintains its principal place of business at 395 Hudson Street, New

York, New York 10014.

       6.      Plaintiff New York City and Vicinity Carpenters Labor-Management

Corporation (together with the ERISA Funds and the Charity Fund, the “Funds”) is a New

York not-for-profit corporation.

       7.      Defendant The Exhibit Company, Inc. (“Exhibit”) is a corporation

incorporated under the laws of the state of New York. At all relevant times, Exhibit was an

employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an

employer in an industry affecting commerce within the meaning of section 501 of the

LMRA, 29 U.S.C. § 142. Exhibit maintains its principal place of business at 30-20 Review

Ave, Long Island City, New York, 11101.
       Case 1:18-cv-11273-LLS Document 1 Filed 12/04/18 Page 3 of 6



                               STATEMENT OF FACTS

       8.      At all relevant times, Exhibit was a party to or otherwise manifested an

intent to be bound by a collective bargaining agreement (“CBA”) with the New York City

District Council Carpenters f/k/a District Council of New York City and Vicinity of the

United Brotherhood of Carpenters and Joiners of America (the “Union”).

       9.      The Union is a labor organization within the meaning of section 301 of the

LMRA, 29 U.S.C. § 185, and represents employees in an industry affecting commerce as

defined in section 502 of the LMRA, 29 U.S.C. § 142.

       10.     The CBA required Exhibit to make specified hourly contributions to the

Funds in connection with all work performed in the trade and geographical jurisdiction of

the Union (“Covered Work”).

       11.     The CBA required Exhibit to submit reports on a monthly basis to the Funds

detailing the amount of Covered Work performed.

       12.     The CBA required Exhibit to furnish its books and payroll records when

requested by the Funds for the purpose of conducting an audit to ensure compliance with

required benefit fund contributions.

       13.     Pursuant to the CBA, the Funds conducted audits of Exhibit’s books and

records on three separate occasions (collectively referred to as “the Audits”). The first

audit (“Audit 1”) covered the period April 1, 2011 through September 12, 2012; the second

audit (“Audit 2”) covered the period September 5, 2014 through June 29, 2016; the third

audit (“Audit 3”) covered the period June 30, 2016 through June 27, 2018.

       14.     Exhibit has failed to remit all amounts found due by the Audits.
       Case 1:18-cv-11273-LLS Document 1 Filed 12/04/18 Page 4 of 6



                 FIRST CLAIM FOR RELIEF AGAINST EXHIBIT
                    Unpaid Contributions Under 29 U.S.C. § 1145

       15.     The Funds repeat, reiterate, and re-allege each and every allegation set forth

above with the same force and effect as if more fully set forth herein.

       16.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers

“obligated to make contributions to a multiemployer plan under the terms of the plan or

under the terms of a collectively bargained agreement shall . . . make such contributions in

accordance with the terms and conditions of such plan or such agreement.”

       17.     The CBA requires that Exhibit make contributions to the Funds for all

Covered Work it performs.

       18.     Exhibit failed to remit $223.58 in interest and promotional fund

contributions found to be due and owing by Audit 1.

       19.     Exhibit failed to remit principal contributions of $10,578.28 (less a payment

on account of $5,505.69), interest on the unpaid contributions which is continuing to

accrue, promotional fund contributions of $363.65, audit costs of $3,272.50, liquidated

damages of $2,115.66, and late payment interest of $90.68, found to be due and owing by

Audit 2.

       20.     Exhibit failed to remit principal contributions of $1,904.99, interest on the

unpaid contributions which is continuing to accrue, promotional fund contributions of

$124.25, and liquidated damages of $381.00 found to be due and owing by Audit 3.

       21.     Pursuant to the CBA and ERISA sections 502(a)(3), 502(g)(2), and 515, 29

U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. § 1145, Exhibit is liable to the Funds for all

amounts found due in the Audits, including: (1) the unpaid contributions; (2) interest on

the unpaid contributions; (3) an amount equal to the greater of the interest on the unpaid
       Case 1:18-cv-11273-LLS Document 1 Filed 12/04/18 Page 5 of 6



contributions or liquidated damages in an amount generally not in excess of 20 percent of

the unpaid contributions; (4) reasonable attorneys’ fees, audit fees, and collection costs

incurred by the Funds in this action; and (5) such other legal or equitable relief as the Court

deems appropriate.

                     SECOND CLAIM FOR RELIEF AGAINST EXHIBIT
                Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

          22.       The Funds repeat, reiterate, and re-allege each and every allegation set

forth above with the same force and effect as if more fully set forth herein.

          23.       Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-

party beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation

of that CBA.

          24.       Exhibit violated the terms of the CBA when it failed to remit all

contributions and associated amounts found due, as revealed by the Audits.

          25.       As a result of Exhibit’s violation, the Funds are entitled to damages and

other equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

          WHEREFORE, the Funds respectfully request that this Court:

          (i)       Award judgment in favor of the Funds and against Exhibit for its failure to

pay the Funds all contributions required by the CBA;

          (ii)      Order Exhibit to pay the Funds, as revealed by the Audits, all delinquent

contributions, interest on the unpaid contributions, liquidated damages, and audit costs,

along with all attorneys’ fees and costs incurred by the Funds in connection with this action;

and

          (iii)     Award the Funds such other and further relief as the Court deems just and

proper.
     Case 1:18-cv-11273-LLS Document 1 Filed 12/04/18 Page 6 of 6



Dated: New York, New York         Respectfully submitted,
       December 4, 2018
                                  VIRGINIA & AMBINDER, LLP



                            By:   __________/s/___________________________
                                  Todd Dickerson
                                  40 Broad Street, 7th Floor
                                  New York, NY 10004
                                  (212) 943-9080
                                  Attorneys for Plaintiffs
